Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 11/02/2020 and interview summary dtd., 09/24/2021 and eTD filed on 09/24/2021.
Claim 1 had been cancelled.
Claims 2 – 21 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 09/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,824,216 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William E. Jacklin [reg# 64,894] on 09/24/2021.
The application has been amended as follows:
In the Specification :
In para 0001, line 2, replace “now U. S. Patent No-------,“  with -----U.S. Patent No., 10,824,216 issued on 11/03/2020,------------------
 Reasons for Allowance
The closest prior art found are: (1) Jaganathan et al., US 20120254645 ---related to control of platform power consumption using coordination of platform and display power management [cited by applicant in IDS], (2) Maeda US 20160329024 Display system to switch low power consumption mode based on switching conditions satisfied [cited by applicant in IDS], (3) Yamazaki et al., US 20110090204 –Liquid crystal display device with display control circuit to supply control signal and image signal output with selection circuit when the difference is detected in comparison [cited by applicant in IDS], (4) Cottle et al., 6,263,396 ---programmable interrupt controller with set/reset register and dynamically alterable interrupt mask [cited by applicant in IDS]. The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. The independent claims 2, 9, and 16 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “mask the first interrupts when the second interrupts are generated; and cause the display engine to transition to a low power state in response to a second determination that no frame updates have occurred for at least a second threshold duration of time after the generation of the second interrupts has been initiated” as described in claimed invention. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the elements and steps as disclosed in the independent claims 2, 9 and 16 with 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/NITIN C PATEL/Primary Examiner, Art Unit 2186